DETAILED CORRESPONDENCE¶
This communication is in response to the Application filed on 03/11/2020. Claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 03/11/2020 is compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over TSIMHONI et al. (US 20120271500 A1, hereinafter “TSIMHONI”) in view of Jubner et al. (US 20150324111 A1, hereinafter “Jubner” ).
Regarding claim 1, TSIMHONI (Figs. 1-4) discloses a vehicle control system for a vehicle in which steering control is executable (autonomous vehicle controller 22 is configured to interpret signal 32 to determine the driver's intent and to send an instruction 36 to a vehicle control system 38 to carry out the driver's intent; TSIMHONI at [0024]), comprising: 
an operation element (steering wheel 60) configured to receive a driving operation by an occupant (The sensor is located within a vehicle and is accessible to an occupant of the vehicle; TSIMHONI at [0018]); a contact sensor configured to detect a contact operation on the operation element from either a first side or a second side in a vehicle width (Steering wheel 60 includes touch sensitive surfaces 62 and 64. Touch sensitive surfaces 62 and 64 are each configured to detect a touch and/or gesture made by touching member contacting or sliding across their respective surfaces; [0034]));  
a travel control unit configured to change a travel position of the vehicle in the vehicle width direction within a travel path where the vehicle is traveling (As illustrated in FIG. 6, when the driver slides finger 82 along substantially an entire length of touch sensitive surface 62, vehicle 66 moves a greater distance in the leftward direction as compared with the movement of vehicle 66 depicted in FIG. 4; TSIMHONI at [0038]). 
 TSIMHONI does not explicitly teach the contact sensor detects the contact operation in a state where the steering control is executable. However, Jubner teaches or at least suggests the contact sensor detects the contact operation in a state where the steering control is executable (FIG. 12 shows the five gesture components performed by thumb 418 and hand 419 on steering wheel 410; Jubner at [0062]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TSIMHONI to include the contact sensor detects the contact operation in a state where the steering control is executable, as taught by Jubner in order to provide a steering wheel that identifies gestures performed on its surface.

Regarding claim 2, TSIMHONI, as modified by Jubner discloses the claimed invention substantially as explained above. Further, TSIMHONI (Figs. 1-4) teaches a travel position setting unit configured to set a base position within the travel path where the vehicle is traveling, a first offset position offset from the base position to the first side in the vehicle width direction within the travel path where the vehicle is traveling (Also illustrated in FIG. 3 is a vehicle 66 equipped with both an autonomous vehicle controller and an embodiment of a system for enabling a driver to input a vehicle control instruction into the autonomous vehicle controller while the autonomous vehicle controller is operating a vehicle in either an autonomous mode or a semi-autonomous mode; TSIMHONI at [0035]), and a second offset position offset from the base position to the second side in the vehicle width direction within the travel path where the vehicle is traveling, wherein the travel control unit is configured to change the travel position of the vehicle in the vehicle width direction from the base position to the first offset position or the second offset position if the contact sensor detects the contact operation in a state where the vehicle is traveling in the base position (As illustrated in FIG. 6, when the driver slides finger 82 along substantially an entire length of touch sensitive surface 62, vehicle 66 moves a greater distance in the leftward direction as compared with the movement of vehicle 66 depicted in FIG. 4; TSIMHONI at [0038).

Regarding claim 3, TSIMHONI, as modified by Jubner discloses the claimed invention substantially as explained above. Further, TSIMHONI (Figs. 1-4) teaches wherein the travel position setting unit is configured to increase offset widths from the base position to the first offset position and the second offset position as a width of the travel path where the vehicle is traveling increases (Also illustrated in FIG. 3 is a vehicle 66 equipped with both an autonomous vehicle controller and an embodiment of a system for enabling a driver to input a vehicle control instruction into the autonomous vehicle controller while the autonomous vehicle controller is operating a vehicle in either an autonomous mode or a semi-autonomous mode; TSIMHONI at [0035]).

Regarding claim 7, TSIMHONI, as modified by Jubner discloses the claimed invention substantially as explained above. Further, TSIMHONI (Figs. 1-4) teaches wherein the travel control unit is configured to change travel paths of the vehicle from a first travel path where the vehicle is traveling to a second travel path adjacent to the first travel path if the contact sensor detects the contact operation and an interval from a lane marking between the first travel path and the second travel path to the vehicle is less than a prescribed reference interval (Also illustrated in FIG. 3 is a vehicle 66 equipped with both an autonomous vehicle controller and an embodiment of a system for enabling a driver to input a vehicle control instruction into the autonomous vehicle controller while the autonomous vehicle controller is operating a vehicle in either an autonomous mode or a semi-autonomous mode; TSIMHONI at [0035]).

Regarding claim 8, TSIMHONI, as modified by Jubner discloses the claimed invention substantially as explained above. Further, TSIMHONI teaches or at least suggests wherein the travel control unit is configured to change the travel position of the vehicle in the vehicle width direction to the second side in the vehicle width direction within the travel path where the vehicle is traveling if the contact sensor detects the contact operation on the operation element from the first side in the vehicle width direction (Also illustrated in FIG. 3 is a vehicle 66 equipped with both an autonomous vehicle controller and an embodiment of a system for enabling a driver to input a vehicle control instruction into the autonomous vehicle controller while the autonomous vehicle controller is operating a vehicle in either an autonomous mode or a semi-autonomous mode; TSIMHONI at [0035]), and the travel control unit is configured to change the travel position of the vehicle in the vehicle width direction to the first side in the vehicle width direction within the travel path where the vehicle is traveling if the contact sensor detects the contact operation on the operation element from the second side in the vehicle width direction (As illustrated in FIG. 6, when the driver slides finger 82 along substantially an entire length of touch sensitive surface 62, vehicle 66 moves a greater distance in the leftward direction as compared with the movement of vehicle 66 depicted in FIG. 4; TSIMHONI at [0038).

Regarding claim 9, TSIMHONI, as modified by Jubner discloses the claimed invention substantially as explained above. Further, Jubner (Fig. 2) teaches or at least suggests wherein the operation element includes a hub provided rotatably, a disk provided coaxially on an outer circumference of the hub, and a ring provided on an outer circumference of the disk, and the contact sensor is configured to detect the contact operation by a capacitive sensor provided on an outer circumferential part of the ring (Connecting members 402-404, which connect gripping member 401 to steering column 407, are also referred to as spokes, see Fig, 2, Jubner at ¶ [0014]).

Regarding claim 10, TSIMHONI, as modified by Jubner discloses the claimed invention substantially as explained above. Further, Jubner (Fig. 2) teaches or at least suggests a moving device configured to move the operation element in the vehicle width direction and a vehicle length direction with respect to a vehicle body, wherein the operation element is movable among a first position located on the first side in the vehicle width direction (Also illustrated in FIG. 3 is a vehicle 66 equipped with both an autonomous vehicle controller and an embodiment of a system for enabling a driver to input a vehicle control instruction into the autonomous vehicle controller while the autonomous vehicle controller is operating a vehicle in either an autonomous mode or a semi-autonomous mode; TSIMHONI at [0035]), a second position located on the second side in the vehicle width direction, and a third position located between the first position and the second position in the vehicle width direction and located more forward than the first position and the second position in the vehicle length direction (As illustrated in FIG. 6, when the driver slides finger 82 along substantially an entire length of touch sensitive surface 62, vehicle 66 moves a greater distance in the leftward direction as compared with the movement of vehicle 66 depicted in FIG. 4; TSIMHONI at [0038).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over TSIMHONI et al. (US 20120271500 A1, hereinafter “TSIMHONI”) in view of Jubner et al. (US 20150324111 A1, hereinafter “Jubner” ) and further in view of KORE et al. (JP2009230627 A, hereinafter “KORE”).
Regarding claim 4, TSIMHONI, as modified by Jubner discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the travel control unit is configured to return the travel position of the vehicle in the vehicle width direction from the first offset position or the second offset position to the base position if the vehicle passes through a prescribed spot in a state where the vehicle is traveling in the first offset position or the second offset position. However, KORE teaches or at least suggests wherein the travel control unit is configured to return the travel position of the vehicle in the vehicle width direction from the first offset position or the second offset position to the base position if the vehicle passes through a prescribed spot in a state where the vehicle is traveling in the first offset position or the second offset position (the vehicle C has a reference line Lf offset to the right side of the normal reference line Lg. The running is controlled so as to run along the line; KORE at ¶ [0074]-[0075]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the effective filing date of the claimed invention to have modified TSIMHONI and Jubner to include the travel control unit is configured to return the travel position of the vehicle in the vehicle width direction from the first offset position, as taught by KORE in order to provide the optimum travel line changes depending on the roadside conditions. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over TSIMHONI et al. (US 20120271500 A1, hereinafter “TSIMHONI”) in view of Jubner et al. (US 20150324111 A1, hereinafter “Jubner” ) and further in view of OKADA et al. (JP2015057688 A, hereinafter “KORE”).
Regarding claims 5 and 6, TSIMHONI, as modified by Jubner discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the travel control unit is configured to change the travel position of the vehicle in the vehicle width direction within the travel path where the vehicle is traveling and to decelerate the vehicle if the contact sensor detects the contact operation and a width of the travel path where the vehicle is traveling is less than a prescribed reference width. However, OKADA teaches or at least suggests wherein the travel control unit is configured to change the travel position of the vehicle in the vehicle width direction within the travel path where the vehicle is traveling and to decelerate the vehicle if the contact sensor detects the contact operation and a width of the travel path where the vehicle is traveling is less than a prescribed reference width (the vehicle speed setting unit 24 has a narrow width through which the own vehicle 100 can pass when passing by the obstacle 220, and the vehicle speed is lower than usual; [0047]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the effective filing date of the claimed invention to have modified TSIMHONI and Jubner to include the travel control unit is configured to return the travel position of the vehicle in the vehicle width direction from the first offset position, as taught by OKADA in order to prevent the traveling route from being too close to the boundary of the road.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663